TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00723-CV


TEA Ranch, LP, through its General Partner, Thomas Everett Allen; and
Thomas Everett Allen, Individually, Appellants

v.

Jan Yates Boultinghouse, in her Capacity as Executor of the Estate of Mack Yates,
Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. 13883, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellants filed their notice of appeal on November 8, 2011.  On January 13, 2012,
we sent court reporter Stephanie Larsen notice that the reporter's record was overdue, and on
January 19, Larsen responded, requesting a sixty-day extension of time.  On March 23, Larsen sent
another status report stating the record was forty percent complete, and on April 30, she informed
us that the record was seventy percent complete.  We order Larsen to file the reporter's record in this
case no later than June 18, 2012.  Failure to file the record will result in Larsen being called before
the Court to show cause why she should not be held in contempt for violating this order.
	It is ordered May 18, 2012.

Before Justices Puryear, Henson and Goodwin